Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160901 & (47)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160901
                                                                    COA: 344564
                                                                    Muskegon CC: 16-004596-FH
  DAVID EUGENE VOELKERT,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 17, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  strike is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2020
         t1019
                                                                               Clerk